NO. 12-20-00231-CV
                              IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                          TYLER, TEXAS


IN RE:                                                  §

STEVE ROBENALT,                                         §       ORIGINAL PROCEEDING

RELATOR                                                 §

                                       MEMORANDUM OPINION
                                           PER CURIAM
        On October 5, 2020, Steve Robenalt filed this original proceeding to challenge
Respondent’s 1 order granting the motion to dismiss Robenalt’s “motion for sanctions” pursuant
to the Texas Citizens Participation Act (TCPA), filed by Real Parties in Interest, Raymond and
Mary Jett. 2 However, on November 24, Robenalt filed a notice of nonsuit, which stated that
Robenalt no longer desired to pursue claims against the Jetts. On November 30, Respondent
signed an order granting the nonsuit, releasing the Jetts from all claims brought by Robenalt, and
dismissing the case without prejudice.
        At any time before the plaintiff has introduced all of his evidence other than rebuttal
evidence, the plaintiff may dismiss a case, or take a non-suit, which shall be entered in the
minutes. TEX. R. CIV. P. 162. A nonsuit is effective when filed and extinguishes a case or
controversy from the moment of filing or an oral motion made in open court. Univ. of Tex. Med.
Branch at Galveston v. Estate of Blackmon ex rel. Shultz, 195 S.W.3d 98, 100 (Tex. 2006) (per

        1
         Respondent is the Honorable Nancy Adams Perryman, Judge of the County Court at Law No. 2 in
Henderson County, Texas.
        2
            Robenalt sued the Jetts for breach of contract and specific performance arising out of a dispute over
making repairs to the parties’ shared boathouse. In his response to the Jetts’ motions to dismiss for lack of
jurisdiction and to abate, Robenalt sought reimbursement of attorney’s fees under Section 9.012 of the Texas Civil
Practice and Remedies Code. The Jetts subsequently filed a motion to dismiss Robenalt’s “motion for sanctions”
pursuant to the TCPA. Robenalt, however, amended his response to drop the request for attorney’s fees. Despite
this amendment, Respondent granted the Jett’s TCPA motion to dismiss in part and granted attorney’s fees to the
Jetts in the amount of $3,500.
curiam). A case becomes moot if a controversy ceases to exist between the parties at any stage
of the legal proceedings. In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex.
2005) (orig. proceeding). Because Robenalt filed a notice of nonsuit and the case has been
dismissed, we conclude that this original proceeding is now moot. See In re True Health
Diagnostics, L.L.C., No. 05-15-00685-CV, 2015 WL 3768734, at *1 (Tex. App.—Dallas June
17, 2015, orig. proceeding) (mem. op.) (“As a result of the non-suit of the proceeding underlying
this petition for writ of mandamus, the petition for writ of mandamus is now moot”); see also In
re Bullard, No. 12-11-00399-CV, 2012 WL 760318, at *1 (Tex. App.—Tyler Mar. 7, 2012, orig.
proceeding) (mem. op.) (per curiam) (dismissing mandamus proceeding after filing of nonsuit).
For this reason, we dismiss the petition for writ of mandamus as moot.
Opinion delivered December 16, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          2
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                         DECEMBER 16, 2020

                                        NO. 12-20-00231-CV



                                        STEVE ROBENALT,
                                             Relator
                                               V.

                             HON. NANCY ADAMS PERRYMAN,
                                      Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by Steve
Robenalt; who is the relator in appellate cause number 12-20-00231-CV and the plaintiff in trial
court cause number 00092-CCL2-20, previously on the docket of the County Court at Law No. 2
of Henderson County, Texas. Said petition for writ of mandamus having been filed herein on
October 5, 2020, and the same having been duly considered, because it is the opinion of this
Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED and ORDERED
that the said petition for writ of mandamus be, and the same is, hereby dismissed as moot.
                   By per curiam opinion
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.



                                                     3